HATCHETT, Justice.
The district court, 356 So.2d 323, has certified to us the question:
Whether the speedy trial time provisions of Fla.R.Crim.P. 3.191(b)(1) apply to a defendant who, after being arrested or charged, is thereafter imprisoned on an unrelated charge?
We have jurisdiction pursuant to Article V, Section 3(b)(3), Florida Constitution (1968) and answer this question in the negative. See Lewis v. State, 357 So.2d 725 (Fla.1978).
Therefore, we remand this case to the district court for further proceedings consistent with our decision in Lewis.
It is so ordered.
OVERTON, C. J., and ADKINS, BOYD and SUNDBERG, JJ., concur.